 


113 HR 4384 IH: America HEALS Act
U.S. House of Representatives
2014-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4384 
IN THE HOUSE OF REPRESENTATIVES 
 
April 3, 2014 
Ms. Eshoo (for herself, Ms. Lofgren, Ms. Matsui, Mr. Carson of Indiana, Mr. Huffman, Mr. Vargas, and Mr. Peters of California) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on the Budget, Armed Services, and Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for the establishment of a fund to provide for an expanded and sustained national investment in biomedical research. 
 
 
1.Short titleThis Act may be cited as the America Helping Encourage Advancements in Lifesaving Science  or the America HEALS Act. 
2.Biomedical Research Fund 
(a)PurposeIt is the purpose of this section to establish a Biomedical Research Fund (referred to in this section as the Fund), to be administered by the Secretary of the Treasury, to provide for an expanded and sustained national investment in biomedical research through the programs and agencies described in subsection (b)(2). 
(b)Use of fund 
(1)In generalFor each fiscal year, amounts shall be transferred from the Fund to the accounts related to the programs and agencies described in paragraph (2) to ensure that funding for such programs and agencies for such fiscal year does not fall below 105 percent of the level of funding provided for the fiscal year immediately preceding the fiscal year for which the determination is being made and an additional amount to account for any increases in the Gross Domestic Product for the year involved. 
(2)AgenciesThe programs and agencies described in this paragraph are the following: 
(A)The National Institutes of Health. 
(B)The Centers for Disease Control and Prevention. 
(C)The Department of Defense health program. 
(D)The medical and prosthetics research program of the Department of Veterans Affairs. 
(c)Minimum continued funding requirementAmounts appropriated for each of the programs and agencies described in subsection (b)(2) for a fiscal year shall not be less than the amounts appropriated for such programs and agencies for fiscal year 2014. 
(d)FundingThere are hereby authorized to be appropriated, and appropriated, to the Fund, out of any monies in the Treasury not otherwise appropriated, such sums as may be necessary in each fiscal year to enable the transfers to be made in accordance with subsection (b)(1). 
(e)Transfer authorityThe Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives may provide for the transfer of funds in the Fund to eligible programs and agencies under this section, subject to subsection (b). 
(f)Exemption of certain payments from sequestration 
(1)In generalSection 255(g)(1)(A) of the Balanced Budget and Emergency Deficit Control Act (2 U.S.C. 905(g)(1)(A)) is amended by inserting after Advances to the Unemployment Trust Fund and Other Funds (16–0327–0–1–600). the following: 
 
Biomedical Research Fund.. 
(2)ApplicabilityThe amendment made by this section shall apply to any sequestration order issued under the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.) on or after the date of enactment of this Act. 
 
